NUMBER 13-14-00031-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


AARON ANTHONY TORRES,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 19th District Court
                        of McLennan County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This appeal was transferred to this Court from the Tenth Court of Appeals by order

of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw

through 2013 3d C.S.) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE

ANN. § 73.001 (West, Westlaw through 2013 3d C.S.) (granting the supreme court the
authority to transfer cases from one court of appeals to another at any time that there is

“good cause” for the transfer). This cause is currently before the Court on appellant's

second unopposed extension of time to file the brief. The reporter’s record was filed on

June 5, 2014, and appellant’s brief was originally due to be filed thirty days thereafter.

See Tex. R. App. P. 38.6(a). This Court has previously granted appellant one extension

of time totaling ninety days to file the brief, and appellant now seeks an additional sixty

days, until December 5, 2014, to file the brief.

       The Court GRANTS appellant’s second unopposed motion to file the brief and

ORDERS the Honorable Denton B. Lessman to file the brief on or before December 5,

2014. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.    No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of October, 2014.




                                             2